Exhibit 10.1

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is entered into effective as of the
6th day of April, 2018 (the “Effective Date”), by and between The Bank of New
York Mellon, a New York banking corporation (“Licensor”), and Guggenheim
Specialized Products, LLC, a limited liability company established pursuant to
the laws of the State of Delaware (“Licensee”).

WHEREAS, Licensor and Licensee have entered into a fee letter agreement on even
date herewith (the “Fee Letter Agreement”) regarding the establishment and
maintenance of Currency Based Securities Products (defined below) to be known as
CurrencyShares products (“Currency Trusts”).

WHEREAS, in connection with such Currency Trusts, Licensee wishes to obtain a
license under certain of Licensor’s patent rights, and Licensor wishes to grant
such license subject to the terms and conditions of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Licensor and Licensee agree as follows:

 

1. CERTAIN DEFINITIONS.

For the purposes of this Agreement, the following terms have the following
meanings:

“Affiliate” means any entity that directly or indirectly controls, is controlled
by or is under common control with a party. In this context, the term “control”
means ownership of more than fifty percent (50%) of the voting securities of
such entity (or, in the case of a non-corporate entity, equivalent interests).
The term “controlled” has a corollary meaning.

“Currency Based Securities Products” means any investment product that is based
solely on the securitization of a single non-U.S. currency. For the purposes of
clarity, Currency Based Securities Products do not include any products
involving the securitization, in whole or in part, of any commodity other than
non-U.S. currency.

“Licensed Product” means any Currency Based Securities Product that is sold,
sponsored or issued by Licensee in the Territory that is covered by or
encompasses a claim contained in Licensor Patent Rights, including, but not
limited to the Euro Currency Trust.

“Licensor Patent Rights” means: (i) U.S. Patent Application No. 10/680,589,
filed on October 6, 2003, entitled “Systems and Methods for Securitizing a
Commodity” (the “Patent Application”), (ii) all foreign and international
counterparts filed by or on behalf of Licensor (iii) all continuations,
continuations-in-part, divisionals, substitutes and equivalents thereof relating
to any of the foregoing patent applications (iv) all letters patent that are or
may be granted from any of the foregoing patent applications, and (v) all
know-how related to any of the foregoing patents and patent applications.

 

1 of 10



--------------------------------------------------------------------------------

“Territory” means the United States.

“Trust Agreement” means a definitive agreement entered into among Licensee,
Licensor and certain other parties that, among other things, establishes a
Licensed Product and sets forth the respective roles and responsibilities of
Licensee and Licensor with respect to such Licensed Product.

“Trustee” means any entity designated to act in the capacity of any or all of
the following, as the context requires: trustee, custodian, issuing agent,
registrar, agent, administrator or the like for and on behalf of (i) the
sponsor, issuer or other entity offering shares in a Currency Based Securities
Product and/or (ii) any participant of such Currency Based Securities Product.

 

2. LICENSE.

Subject to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee a non-exclusive, personal and non-transferable (except as provided in
Article 12.1) license under Licensor Patent Rights for the term of this
Agreement solely for the purpose of establishing, operating and marketing the
Licensed Products in the Territory (the “License”).

The License includes the limited right of Licensee to grant sublicenses to its
partners, co-sponsors, joint-venturers, trustees, custodians and agents (each a
“Sublicensee”), but solely in connection with such Sublicensee’s establishment,
operation and marketing of the Licensed Product and provided that Licensee shall
have previously entered into an enforceable, written agreement with each such
Sublicensee on terms no less protective of Licensor’s rights in the Licensor
Patent Rights than the terms in this Agreement and shall provide Licensor with
copies of such agreements on request.

ALL RIGHTS NOT SPECIFICALLY AND EXPRESSLY GRANTED TO LICENSEE IN THIS ARTICLE 2
ARE HEREBY RESERVED TO THE LICENSOR.

 

3. PAYMENT.

The grant of the License hereunder is in consideration for the engagement of
Licensor to act as Trustee for each Licensed Product under terms substantially
as set forth in the Fee Letter Agreement, or such other terms as the parties may
mutually agree in writing hereafter. No additional payment of royalties to
Licensor shall be required (i.e., the Licensee shall not be subject to a Royalty
Obligation, as defined below) as long as Licensor is so engaged.

In the event that Licensor is not engaged to act as Trustee for a Licensed
Product for any reason, then, to enjoy the benefit of the License with respect
to such Licensed Product, Licensee shall thereafter pay Licensor a royalty (the
“Royalty Obligation”) as follows:

 

2 of 10



--------------------------------------------------------------------------------

(a) The Licensee shall pay Licensor a running royalty that will accrue daily at
the annualized rate of 0.0500% (five basis points) of the total gross adjusted
assets of such Licensed Product.

(b) The five basis point running royalties described in the preceding
subparagraph (a) shall be collectively identified hereinafter as the “Royalty
Fee.” Such Royalty Fee shall be due and payable within ten days following the
end of each calendar month for which such Royalty Fee has accrued and shall be
subject to the Minimum Annual Royalty set forth the following subparagraph (c).

(c) Notwithstanding subparagraph (a) above, and only applicable if the Licensee
is subject to a Royalty Obligation:

 

  (i) for each year in which there is one Licensed Product (which year shall be
measured from the date that is six months after the launch date of the Licensed
Product; each such year being defined hereinafter as an “Annual Period”),
Licensee shall pay Licensor a minimum annual royalty (the “Minimum Annual
Royalty”) of not less than Two Hundred Fifty Thousand Dollars ($250,000) per
Annual Period for such Licensed Product. If the aggregate Royalty Fees payable
to Licensee over an Annual Period for such Licensed Product is less than the
Minimum Annual Royalty, then Licensee shall pay Licensor the difference between
the Minimum Annual Royalty and the aggregate Royalty Fees payable to Licensee
over such Annual Period for such Licensed Product, which payment shall be due
and payable within 30 days after the end of the applicable Annual Period.

 

  (ii) for each year in which there are seven or more Licensed Products (which
year shall be measured from the date that is six months after the launch date of
the final Licensed Product to be launched; each such year being defined
hereinafter as an “Annual Period”), Licensee shall pay Licensor a Minimum Annual
Royalty of not less than One Million Two Hundred Fifty Thousand Dollars
($1,250,000) per Annual Period for such Licensed Products. If the aggregate
Royalty Fees payable to Licensee over an Annual Period for such Licensed
Products are less than the Minimum Annual Royalty, then Licensee shall pay
Licensor the difference between the Minimum Annual Royalty and the aggregate
Royalty Fees payable to Licensee over such Annual Period for such Licensed
Products, which payment shall be due and payable within 30 days after the end of
the applicable Annual Period.

Any payments to Licensor hereunder shall be made in United States dollars either
by corporate check to Licensor at the address specified in Article 12 (or such
other address as Licensor may hereafter designate in writing) or by wire
transfer to a bank account

 

3 of 10



--------------------------------------------------------------------------------

designated by Licensor in writing. Payments to Licensor hereunder shall be
deemed made as of the day on which they are received by Licensor at such address
or bank account. Payments in arrears in excess of sixty (60) days shall accrue
interest from the date due at rate that is the lesser of 1.5% per month or the
maximum rate permitted by law.

Except with respect to any taxes assessed directly upon Licensor’s income, all
amounts payable by Licensee under this Agreement are exclusive of any taxes that
are or may be assessed or imposed by any governmental authority in any
jurisdiction in connection with establishing, operating and marketing such
Licensed Product, including without limitation, any sales, use, excise,
value-added, personal property, export, import or withholding taxes, which taxes
shall all be assumed and paid by Licensee.

 

4. REPORTS, RECORDS AND AUDITS.

During the term of this Agreement, for so long as Licensee is subject to a
Royalty Obligation, Licensee shall deliver to Licensor within ten (10) days of
the end of each calendar month a report setting forth in reasonable detail the
Royalty Fee due to Licensor for such calendar month and Licensee’s calculation
of the same.

During the term of this Agreement, for so long as Licensee is subject to a
Royalty Obligation and for three (3) years thereafter, Licensee shall keep
complete and accurate books and records in sufficient detail to enable Licensor
to verify the amounts due to it hereunder.

During the term of this Agreement, is subject to a Royalty Obligation and for
three (3) years thereafter, Licensor shall have the right, through a qualified
independent auditor, to review and audit the books and records of Licensee for
the purpose of verifying the accuracy of royalty payments made by Licensee under
this Agreement. Such reviews and audits shall be conducted with reasonable prior
written notice to Licensee, at Licensee’s place of business and during
Licensee’s normal business hours, and shall not be conducted more than once per
calendar year. Each review and audit hereunder shall be at Licensor’s sole cost
and expense; provided, however, that Licensee shall promptly reimburse Licensor
for all costs and expenses actually incurred in connection with a review and
audit if the auditor determines that Licensee has underpaid by five percent (5%)
or more during the relevant period under examination. Licensee will promptly pay
Licensor the invoiced amount of any underpayment revealed by a review and audit.
Payments in arrears in excess of sixty (60) days shall accrue interest from the
date due at rate that is the lesser of 1.5% per month or the maximum rate
permitted by law. For the avoidance of doubt, this Section 4 shall not be
applicable if the Licensee is not subject to a Royalty Obligation pursuant to
the first paragraph of Section 3.

 

4 of 10



--------------------------------------------------------------------------------

5. ENFORCEMENT.

Licensee shall promptly (i) notify Licensor of any potential or actual
infringement by a third party of Licensor Patent Rights of which Licensee
becomes aware, and (ii) provide to Licensor all evidence of such infringement in
Licensee’s possession, custody or control. Licensor shall have the sole right,
but not the obligation, to initiate any legal action at its own expense against
such infringement and to recover damages and enforce any injunction granted as a
result of any judgment in Licensor’s favor. Licensor shall have sole control
over any such action including, without limitation, the sole right to settle and
compromise such action. In the event of a dispute between Licensor and any third
party regarding the infringement, validity or enforceability of Licensor Patent
Rights, Licensee agrees, at Licensor’s expense, to do all things reasonably
requested by Licensor to assist Licensor in connection with such dispute.

 

6. TERM AND TERMINATION.

This Agreement shall commence on the Effective Date and, unless earlier
terminated according to the terms of this Agreement, shall expire upon the
expiration or lapse of the last-to-expire or lapse of the Licensor Patent Rights
(or, if earlier, upon the entry of a final order by a court of competent
jurisdiction, which order is not appealable or regarding which appeal is not
taken, effectively holding that there is no valid claim included in the Licensor
Patent Rights).

During the term of this Agreement, Licensor shall diligently prosecute and/or
maintain Licensor Patent Rights. If no letters patent are granted on the
applications specified in Licensor Patent Rights or if all such applications are
finally rejected without appeal being taken or are abandoned, withdrawn or
otherwise lapse, then the License granted pursuant to this Agreement shall
terminate immediately. Licensor shall notify Licensee promptly in writing if the
foregoing events shall occur.

The License granted pursuant to this Agreement will terminate immediately,
without any requirement for Licensor to provide notice, with respect to any
Licensed Product that is terminated.

In addition, either party may terminate this Agreement by written notice at any
time if the other party materially breaches this Agreement and fails to cure
such breach with thirty (30) days following written notice thereof from the
non-breaching party. Upon any termination or expiration of this Agreement, all
rights and obligations under this Agreement (including Licensee’s rights under
the License) will immediately terminate; provided, however, that the provisions
of Articles 1, 8 (the second paragraph only), 10 (solely with respect Licensee’s
Losses based on or arising from Licensee’s exercise of its rights in accordance
with this Agreement while the License was in effect), 11 and 12, and any other
provision that survives by its express terms, shall survive any termination or
expiration of this Agreement.

 

5 of 10



--------------------------------------------------------------------------------

7. ACKNOWLEDGMENT OF RIGHTS.

Licensee hereby acknowledges and agrees that, as between Licensor and Licensee,
Licensor is the exclusive owner of all right, title and interest in and to the
Licensor Patent Rights. During the term of this Agreement, Licensee will not
directly or indirectly: (i) initiate or participate in any proceeding of any
kind opposing the grant of any patent, or challenging any patent application,
within the Licensor Patent Rights, (ii) dispute the validity or enforceability
of any patent within the Licensor Patent Rights or any of the claims thereof, or
(iii) assist any other Person to do any of the foregoing (except if required by
court order or subpoena); provided, however, the foregoing shall in no way limit
Licensee’s ability to defend against or to mitigate any claim brought by
Licensor against Licensee.

During the term of this Agreement and thereafter, Licensee shall not directly or
indirectly interfere improperly with Licensor’s ability to negotiate with any
potential licensee under, or any potential purchaser of, the Licensor Patent
Rights, or assist any other Person to do the foregoing (except if required by
court order or subpoena). This paragraph shall survive termination or expiration
of this Agreement for any reason.

Any violation of this Article 8 will constitute a material breach of this
Agreement.

 

8. REPRESENTATIONS AND WARRANTIES.

Each party hereby represents and warrants that (i) it has the power and
authority to enter into this Agreement and perform its obligations hereunder;
(ii) the execution and delivery of this Agreement have been duly authorized and
all necessary actions have been taken to make this Agreement a legal, valid and
binding obligation of such party enforceable in accordance with its terms; and
(iii) the execution and delivery of this Agreement and the performance by such
party of its obligations hereunder will not contravene or result in any breach
of the Certificate of Incorporation or Bylaws of such party or of any agreement,
contract, indenture, license, instrument or understanding or, to the best of its
knowledge, result in any violation of law, rule, regulation, statute, order or
decree to which such party is bound or by which they or any of their property is
subject.

EXCEPT AS EXPRESSLY SET FORTH IN THE FOREGOING, LICENSOR DOES NOT MAKE AND
HEREBY EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, STATUTORY
OR OTHERWISE, REGARDING THE SUBJECT MATTER OF THIS AGREEMENT INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY, TITLE, FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT.

 

9. INDEMNITY.

Each party shall defend, indemnify and hold harmless the other party and such
other party’s Affiliates, employees, officers, directors, and agents from and
against any liabilities, losses, damages, costs or expenses (including, without
limitation, reasonable attorneys’ fees) (collectively, “Losses”) resulting from
or arising in connection with the breach by the indemnifying party of any of its
representations, warranties, covenants or obligations contained in this
Agreement.

 

6 of 10



--------------------------------------------------------------------------------

If any action, suit, proceeding (including, but not limited to, any governmental
investigation), claim or dispute (collectively, a “Proceeding”) is brought or
asserted against a party for which indemnification is sought under this
Agreement, the party seeking indemnification (the “Indemnified Party”) shall
promptly (and in no event more than seven (7) days after receipt of notice of
such Proceeding) notify the party obligated to provide such indemnification (the
“Indemnifying Party”) of such Proceeding. The failure of the Indemnified Party
to so notify the Indemnifying Party shall not impair the Indemnified Party’s
ability to obtain indemnification from the Indemnifying Party (but only for
costs, expenses and liabilities incurred after such notice) unless such failure
adversely affects the Indemnifying Party’s ability to adequately oppose or
defend such Proceeding. Upon receipt of such notice from the Indemnified Party,
the Indemnifying Party shall be entitled to participate in such Proceeding at
its own expense. Provided no conflict of interest exists as specified in clause
(ii) below and there are no other defenses available to Indemnified Party as
specified in clause (iv) below, the Indemnifying Party, to the extent that it
shall so desire, shall be entitled to assume the defense of the Proceeding with
counsel reasonably satisfactory to the Indemnified Party, in which case all
attorney’s fees and expenses shall be borne by the Indemnifying Party (except as
specified below) and the Indemnifying Party shall in good faith defend the
Indemnified Party. After receiving written notice from the Indemnifying Party of
its election to assume the defense of the Proceeding, the Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, provided that the fees and expenses of such
counsel shall be borne entirely by the Indemnified Party unless (i) the
Indemnifying Party expressly agrees in writing to pay such fees and expenses,
(ii) there is such a conflict of interest between the Indemnifying Party and the
Indemnified Party as would preclude, in compliance with the ethical rules in
effect in the jurisdiction in which the Proceeding was brought, one lawyer from
representing both parties simultaneously, (iii) the Indemnifying Party fails,
within the earlier of (x) twenty (20) days following receipt of notice of the
Proceeding from the Indemnified Party or (y) seven (7) days prior to the date
the first response or appearance is required to be made in such Proceeding, to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Party or (iv) there are legal defenses available to the
Indemnified Party that are different from or are in addition to those available
to the Indemnifying Party. In each of cases (i) through (iv), the fees and
expenses of counsel shall be borne by the Indemnifying Party. No compromise or
settlement of such Proceeding may be effected by either party without the other
party’s consent unless there is no finding or admission of any violation of law
and no effect on any other claims that may be made against such other party and
the sole relief provided is monetary damages that are paid in full by the party
seeking the settlement. Neither party shall have any liability with respect to
any compromise or settlement effected without its consent, which shall not be
unreasonably withheld. The Indemnifying Party shall have no obligation to
indemnify and hold harmless the Indemnified Party from any loss, expense or
liability incurred by the Indemnified Party as a result of a default judgment
entered against the Indemnified Party unless such judgment was entered after the
Indemnifying Party agreed, in writing, to assume the defense of such proceeding.

 

7 of 10



--------------------------------------------------------------------------------

10. LIMITATION OF LIABILITY.

IN NO EVENT SHALL LICENSOR BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY OR OTHER INDIRECT DAMAGES, HOWSOEVER CAUSED, WHETHER ARISING
IN CONTRACT, TORT OR OTHERWISE, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 

11. MISCELLANEOUS PROVISIONS.

 

  (a) Assignment. Licensee may not assign or otherwise transfer (whether by
operation of law or otherwise) any right or obligation under this Agreement
without the prior written consent of Licensor. Such consent shall be deemed
given with respect to an assignment or transfer (whether by operation of law or
otherwise) of the entire Agreement, including all rights and obligations
hereunder, to a successor in interest or assignee of substantially all of the
assets of Licensee, provided that Licensee has given prompt written notice
thereof to Licensor. This Agreement is binding on, and inures to the benefit of,
the parties and their permitted successors and assigns. Any attempted assignment
or other transfer of rights under this Agreement in violation of this Article
12.1 will be void.

 

  (b) Injunctive Relief. Licensee agrees and acknowledges that money damages may
not be an adequate remedy for any breach by Licensee of the provisions of this
Agreement and that the Licensor may, in its sole discretion, apply to any court
of law or equity of competent jurisdiction for temporary preliminary relief
(specific performance and/or injunctive relief), without posting a bond or other
security, in order to enforce or prevent any violation of the provisions of this
Agreement.

 

  (c) Governing Law. This Agreement will be governed by and construed under the
laws of the State of New York, without reference to any choice of law rules
(except that questions affecting the construction and effect of any patent will
be determined by the law of the country in which the patent was granted).

 

  (d) Exclusive Jurisdiction and Venue; No Jury. Any action brought by either
party that arises out of or relates to this Agreement will be filed only in the
state or federal courts located in New York County, New York. Each party
irrevocably submits to the jurisdiction of those courts. FURTHERMORE, EACH PARTY
(I) WAIVES ANY OBJECTIONS THAT IT MAY HAVE NOW OR IN THE FUTURE TO THE
JURISDICTION OF THOSE COURTS, (II) WAIVES ANY CLAIM THAT IT MAY HAVE NOW OR IN
THE FUTURE THAT LITIGATION BROUGHT IN THOSE COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (III) WAIVES ANY RIGHT TO A JURY TRIAL.

 

8 of 10



--------------------------------------------------------------------------------

  (e) Entire Agreement. This Agreement sets forth the entire agreement of the
parties as to its subject matter and supersedes all prior agreements,
negotiations, representations, and promises between them with respect to its
subject matter.

 

  (f) Unenforceable Provisions. If any provision of this Agreement is held
unenforceable by a court of competent jurisdiction, the other provisions will
remain in full force and effect. If legally permitted, the unenforceable
provision will be replaced with an enforceable provision that as nearly as
possible gives effect to the parties’ intent.

 

  (g) Relationship Of The Parties. Each party is an independent contractor of
the other party. Nothing in this Agreement creates a partnership, joint venture
or agency relationship between the parties.

 

  (h) Notices. A notice under this Agreement is not sufficient unless it is:
(i) in writing; (ii) addressed using the contact information listed below for
the party to which the notice is being given (or using updated contact
information which that party has specified by written notice in accordance with
this Article); and (iii) sent by hand delivery, facsimile transmission,
registered or certified mail (return receipt requested), or reputable express
delivery service with tracking capabilities (such as Federal Express).

Contact Information for Licensor: Contact Information for Licensee:

 

The Bank of New York Mellon

2 Hanson Place

9th Floor

Brooklyn, NY 11217

Attn: ETF Services

 

And

 

The Bank of New York Mellon

101 Barclay Street

22nd Floor West

Attn: Depositary Receipts

  

Guggenheim Specialized

Products

330 Madison Avenue

11th Floor

New York, NY 10017

Attn: Law Dept.

 

  (i) Amendments. This Agreement may not be amended unless the amendment is in
writing and signed by authorized representatives of both parties.

 

  (j) Waivers. A waiver of rights under this Agreement will not be effective
unless it is in writing and signed by an authorized representative of the party
that is waiving the rights.

 

  (k) Counterparts. The parties may execute this Agreement by signing separate
copies of the signature page. A facsimile copy of the signature page will have
the same effect as the original.

 

9 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

THE BANK OF NEW YORK MELLON

By:  

/s/ Veronica Westberg

Name: Veronica Westberg Title:   Managing Director
GUGGENHEIM SPECIALIZED PRODUCTS, LLC

By:  

/s/ Amy J. Lee

Name: Amy J. Lee Title:   Secretary

 

10 of 10